DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/957,738 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite a low-alloy high-strength seamless pipe with substantially similar composition, yield strength and microstructure.

Instant claim 1 and claim 1 of ‘738, both recite a low-alloy high-strength seamless steel pipe for oil country tubular goods, the steel pipe having a yield strength of 862 MPa or more and having a composition that is substantially similar, with the only differences being in the prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘738, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of a criticality to the claimed ranges has been presented. 
Claim 1 of ‘738 teaches Mn of 0.45-0.90% which is totally encompassed by the Mn range of the instant claim of 0.3-1.5%, and the compositional proportions disclosed by ‘738 lie inside applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘738, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).  The range of Mo in ‘738 is 1.4-2.0% and in the instant claim it is 0.5-1.3%.  The only deficiency of ‘738 is that ‘738 discloses the use of 1.4% Mo, while the present claims require 1.3% Mo.
It is apparent; however, that the instantly claimed amount of Mo and that taught by ‘738 are so close to each other (e.g. the difference between 1.3 and 1.4 mass%), as to not materially affect the function of the claimed steel pipe, absent an objective showing of unexpected results of criticality, and the courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap, but are merely close.  See MPEP 2144.05(I). As such, the differences in Mo concentration between the instant claim 1 and claim 1 of ‘738 are considered to be obvious to one of ordinary skill in the art before the effective filing date of the invention
Both the steel pipe of claim 1 of ‘738 and the instantly claimed require the same microstructure, inclusions whose compositions match formulae (1), (2), (3) and (4).  The only differences in the claims is numbers with the composition matching formulae (1) and (2) per 100 2, which overlap with ‘738 requiring 5 or less and instant claim 1 requiring 10 or less.  Similarly, for numbers with the composition matching formulae (3) and (4) per 100 mm2, which overlap with ‘738 requiring 20 or less while the instant claim requires 30 or less.  The limitations disclosed by ‘738 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the number of oxide-base nonmetallic inclusions meeting the formulas disclosed by ‘738, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).  

	The limitations of instant claim 2 are met by claim 2 of ‘738.

The limitations of instant claim 3 are encompass those in claim 3 of ‘738.

The limitations of instant claim 4 are encompass those in claim 4 of ‘738.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/956,800 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite a low-alloy high-strength seamless pipe with substantially similar composition, yield strength and microstructure.

Instant claim 1 and claim 1 of ‘800, both recite a low-alloy high-strength seamless steel pipe for oil country tubular goods, the steel pipe having a composition as outlined in the prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘800, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of a criticality to the claimed ranges has been presented. 
Element
Claimed (mass%)
‘800 Claim 1 unless noted (mass%)
C
0.25-0.50
0.20-0.50
Si
0.01-0.40
0.01-0.35
Mn
0.3-1.5
0.45-1.5
P
≤ 0.010
≤ 0.020
S
≤ 0.001
≤ 0.002
O
≤ 0.0015
≤ 0.003
Al
0.015-0.080
0.01-0.08
Cu
0.02-0.09
0.02-0.09
Cr
0.5-0.8
0.35-1.1
Mo
0.5-1.3
0.05-0.35*see below for lack of overlap
Nb
0.005-0.05
0.005-0.035 (claim 2)
B
0.0005-0.0040
0.0010-0.0030
Ca
0.0010-0.0020
0.0010-0.0030
Mg
≤ 0.001
≤ 0.001
N
≤ 0.005
≤ 0.005
Fe & incidental impurities
Balance
balance


Additionally, both the steel pipe of claim 1 of ‘800 and the instantly claimed require the same microstructure, inclusions whose compositions match formulae (1), (2), (3) and (4).  The only differences in the claims is numbers with the composition matching formulae (1) and (2) per 100 mm2, which overlap with ‘800 requiring 20 or less and instant claim 1 requiring 10 or less.  Similarly, for numbers with the composition matching formulae (3) and (4) per 100 mm2, which overlap with ‘800 requiring 50 or less while the instant claim requires 30 or less.  The limitations disclosed by ‘800 overlap applicants claimed proportions and therefore establish a prima facie 
Instant claim 1 differs from claim 1 of ‘800 in that instant claim 1 recites a Mo mass percent of 0.5-1.3%; and ‘800 recites 0.05-0.35 mass percent.  It is apparent; however, that the instantly claimed amount of Mo and that taught by ‘800 are so close to each other (e.g. the difference between 0.5 and 0.35 mass%), as to not materially affect the function of the claimed steel pipe, absent an objective showing of unexpected results of criticality, and the courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap, but are merely close.  See MPEP 2144.05(I). As such, the differences in Mo concentration between the instant claim 1 and claim 1 of ‘800 are considered to be obvious to one of ordinary skill in the art before the effective filing date of the invention
	Similarly, instant claim 1 differs from claim 1 of ‘800 in that instant claim 1 recites a yield strength of 862 MPa or more, whereas claim 1 of the ‘800 application recites a yield strength of 758-861 MPa.  While these ranges do not overlap, they are so close in value (e.g. the difference between 861 and 862 MPa) as to not materially affect the function of the claimed steel pipe, absent an objective showing of unexpected results of criticality, and the courts have held that a prima facie case of obviousness exists where the claimed ranges do not overlap, but are merely close (MPEP 2144.05(I)).  As such, the differences in yield strength between instant claim 1 and claim 1 of ‘800 are considered to be obvious to one of ordinary skill in the art before the effective filing date of the invention

	The limitations of instant claim 2 overlap those of claim 2 in ‘800.  The compositional proportions disclosed by ‘800 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing 

The limitations of instant claim 3 are the same in claim 3 of ‘800.

The limitations of instant claim 4 are the same in claim 4 of ‘800.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of Yuga et al. (U.S. Patent No. US 11,186,885 B2), hereinafter Yuga . Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because they contain the following overlapping subject matter.

Instant claim 1 and claim 1 of Yuga, both recite a high-strength seamless steel pipe for oil country tubular goods, having a composition as outlined in the Examiner’s Table below and yield strengths of 862 MPa or more.  The compositional proportions and yield strength disclosed by Yuga overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yuga, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of a criticality to the claimed ranges has been presented. 
Element
Claimed (mass%)
Yuga Claim 1 (mass%)
C
0.25-0.50
0.20-0.50
Si
0.01-0.40
0.05-0.4
Mn
0.3-1.5
0.5-0.8
P
≤ 0.010
≤ 0.015
S
≤ 0.001
≤ 0.005
O
≤ 0.0015
≤ 0.0030
Al
0.015-0.080
0.005-0.1
Cu
0.02-0.09
0.03-1.0
Cr
0.5-0.8
0.1-2.5
Mo
0.5-1.3
0.1-1.0
Nb
0.005-0.05
0.001-0.030
B
0.0005-0.0040
0.0003-0.0030
Ca
0.0010-0.0020
0.0005-0.0050
Mg
≤ 0.001
(silent, considered to be substantially 0%)
N
≤ 0.005
≤ 0.006
Fe & incidental impurities
Balance
balance


Instant claim 1 differs from claim 1 of Yuga in that instant claim 1 recites a number of oxide-base non-metallic inclusions including CaO, Al2O3, and MgO and having a major diameter of 5 microns or more in the steel and satisfying the composition ratios represented by formulae (1) and (2) being 10 or less per 100 mm2, and the number of oxide-base non-metallic inclusions including CaO, Al2O3, and MgO and having a major diameter of 5 microns or more in the steel and satisfying the composition ratios represented by formulae (3) and (4) being 30 or less per 100 mm2.  However, claim 1, of Yuga recites where the number of oxide inclusions having a size of 4 micron or more being 60 or less per 100 mm2.  These oxide inclusions would necessarily include any oxide-base nonmetallic inclusions that are 5 micron or larger, and would include all oxide inclusions, including those defined by the instant claim 1, satisfying any of the formula; therefore the range of 60 or less per 100 mm2, as they overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to satisfy the presently claimed formulae requirements (MPEP 2144.05 I).  

The limitation of instant claim 2 of Vanadium (one of three options) overlaps that taught in claim 1 of Yuga (instant claim V is 0.02-0.3 mass% and Yuga V is 0.03-0.3 mass%).  The compositional proportions disclosed by Yuga overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yuga, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

The limitation of instant claims 3 and 4 of Ti (one of two options) overlaps that taught in claim 1 of Yuga (instant claim Ti is 0.003-0.10 mass% and Yuga Ti is 0.003-0.025 mass%).  The compositional proportions disclosed by Yuga overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the number of oxide-base" in Pg. 2 Lns. 2-3 and 6.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests using the indefinite article “a” when first introducing the term, such as in Pg. 2 Ln. 2 of the claim.

Claim 1 recites the limitation "the composition ratios" in Pg. 2 Ln Lns. 7-8.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests using the indefinite article “a” when first introducing the term, such as in Pg. 2 Ln. 4 of the claim.

Claim 1 recites the limitation "the steel" in Pg. 2 Ln4, 7 and 14.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 1 recites the limitation "the following formulae" in Pg. 2  Lns. 4-5 and Ln. 8.  There is insufficient antecedent basis for this limitation in the claim.  

Claims 2-4 are rejected for their incorporation of the above due to their dependencies on claim 1.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and Double Patenting rejections are overcome, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: the closest prior art to the instantly claimed low-alloy high-strength seamless steel pipe is Miki (JP 2016/094649 A machine translation, originally of record in the IDS dated June 22, 2020) hereinafter Miki (originally of record in the Non-Final Rejection dated May 28, 2021). Miki teaches a low alloy high strength seamless steel pipe suitable for oil wells ([0001]) with a yield prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), with a chemical composition (mass%) as described in the table below, and having oxide (nonmetallic) inclusions of Al2O3, MGO, CaO with diameters of 5 micron or more ([0018]).  Miki does not specifically teach the inclusions satisfying the composition ratios represented by formulas 1 and 2 is 10 or less per 100 mm2 and those satisfying the composition ratios represented by formulas 3 and 4 is 30 or less per 100 mm2 ((1): (CaO)/(Al2O3) ≤ 0.25; (2) 1.0 ≤ (Al2O3)/(MgO) ≤ 9.0; (3): (CaO)/ (Al2O3) ≥ 2.33; (4): (CaO)/(MgO) ≥ 1.0).  

Table
Element
Claimed (mass%)
[0042]; [0018] (mass%)+
C
0.25-0.50
0.15-0.50
Si
0.01-0.40
0.10-1.00
Mn
0.3-1.5
0.30-1.00
P
≤ 0.010
≤ 0.010
S
≤ 0.001
≤ 0.0010
O
≤ 0.0015

Al
0.015-0.080
0.010-0.100
Cu
0.02-0.09
0.03-0.20 preferably
Cr
0.5-0.8
0.10-1.70
Mo
0.5-1.3
0.40-1.10
Nb
0.005-0.05
0.010-0.80
B
0.0005-0.0040
0.0005-0.0030
Ca
0.0010-0.0020
≤ 0.0010
Mg
≤ 0.001
≤ 0.0005
N
≤ 0.005
≤ 0.0050
Fe & incidental impurities
Balance
Balance
One or more of V
W
Ta
0.02-0.3
0.03-0.2
0.03-0.3
0.010-0.120
One or more of Ti
Zr
0.003-0.10
0.003-0.10
0.005-0.040


prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Miki, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I). 

Response to Arguments
Applicant’s claim and specification amendments, filed December 22, 2021, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The rejections of of September 02, 2021 have been withdrawn; however, further rejections have been made, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        




/Adam Krupicka/Primary Examiner, Art Unit 1784